Title: From James Madison to James Monroe, 23 December 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Decr. 23. 1823
        
        A most distressing picture has been presented to me of the condition of Mr. Cathcart and his numerous family, in the hope that as his official services which have had such a termination, were rendered whilst the Executive administration was in my hands, I might be induced to say something

in his behalf. It is impossible to learn his actual distress and alarming prospects without sympathy; but aware as I am that I can add nothing to your knowledge of his case, and that your kind feelings receive from it every proper impulse, I fear that I risk impropriety in yielding in any manner to the appeal made to mine. He seems to think he has had hard fare in being overlooked where several vacancies have been filled by competitors without some of his pretensions and nowise in need of what he is craving for a starving family. Regarding these jealousies as the offspring and evidence of his great distress only, they may be some apology for expressing a hope that some occasion compatible with the public interest and with the just claims of others, may ere long justify a rescue of the individual in question from the cloud which overwhelms him. With the highest respect
        
          James Madison
        
      